Citation Nr: 0108602	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  98-10 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a left lower 
extremity disorder.  

2.  Entitlement to an increased original (compensable) rating 
for hepatitis.

3.  Entitlement to an increased original (compensable) rating 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from March 1958 to May 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision from the 
Department of Veterans Appeals (VA) Regional Office (RO) in 
Oakland, California.

The issues concerning entitlement to service connection for a 
left lower extremity disorder and for an increased rating for 
bilateral hearing loss will be addressed in the REMAND 
portion of this decision.


FINDING OF FACT

The veteran's service-connected hepatitis is not shown to be 
manifested by demonstrable liver damage with mild 
gastrointestinal disturbance.  


CONCLUSION OF LAW

The criteria for an increased original (compensable) rating 
for hepatitis are not met.  38 U.S.C.A. §§ 1155, Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107) (West 1991 & Supp. 2000); 38 C.F.R. Part 
4, 4.20, 4.27, 4.114, Diagnostic Code 7345 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his residuals of hepatitis warrant 
the assignment of a 20 percent disability rating.  See VA 
Form 9, Appeal to Board of Veterans' Appeals, dated in July 
1998.  He claims that he has been provided private medical 
treatment for his hepatitis for more than 20 years.  Id.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.1 (2000).  Separate diagnostic codes identify the various 
disabilities and the criteria that must be shown for specific 
ratings.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2000). 

The service medical records includes a letter dated in March 
1975 from the Naval Regional Medical Center located in 
Oakland, California which reflects that blood donated by the 
veteran in February 1975 was shown to have been positive for 
hepatitis associated antigen.  A health record, dated in 
February 1977, includes a diagnosis of no evidence of chronic 
active or chronic persistent hepatitis.  The veteran's 
service retirement examination report, dated in April 1977, 
was also negative concerning findings of hepatitis.  

Review of private medical records on file dated from 1990 to 
1998 from Kaiser Hospital, while showing that the veteran was 
treated during this period of time for several different 
medical problems, does not reveal any mention of 
manifestations or symptomatology associated with hepatitis.  
These records are noted to include hematology reports dated 
in February 1997.

A report of VA general medical examination dated in February 
1998 notes that the veteran was discovered to have had 
hepatitis when he volunteered to donate blood in the 1970's.  
It was further noted that he grew up in the Philippines and 
entered the military hepatitis free.  Examination of the 
abdomen was reported to show the liver, kidneys, and spleen 
not to be palpable.  No masses were noted.  Hepatitis by 
history, type unknown was diagnosed.  

By rating decision of April 1998, the RO granted service 
connection for hepatitis and assigned a noncompensable 
evaluation thereto.  The veteran perfected an appeal to this 
initial grant of service connection.  The noncompensable 
evaluation has remained in effect since the April 1998 rating 
decision.  

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14 
(2000).  See 38 C.F.R. § 4.113 (2000).  Accordingly, ratings 
from Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, 
and 7345 to 7348 inclusive will not be combined with each 
other.  Instead, a single evaluation must be assigned under 
the diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  See 38 C.F.R. § 4.114 (2000).

The rating criteria for hepatitis under Diagnostic Code 7345 
provides that a noncompensable disability rating is warranted 
where the hepatitis is healed and nonsymptomatic and a 10 
percent rating is appropriate with demonstrable liver damage 
with mild gastrointestinal disturbance.  A 30 percent rating 
is warranted for minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance of lesser 
degree and frequency but necessitating dietary restriction or 
other therapeutic measures.  A 60 percent rating is 
appropriate where there is moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression.  38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2000).

To summarize, the veteran's statements describing symptoms 
associated with his hepatitis are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements must be viewed in conjunction with 
the objective medical evidence.  

In this regard, while as part of the above-mentioned VA Form 
9 the veteran indicated that symptoms associated with his 
service-connected hepatitis included yellowing of the skin 
for 3 to 5 days, weakness, loss of appetite, and occasional 
fever, on recent February 1998 VA examination, none of these 
claimed hepatitis-related manifestations were shown to be 
present.  

Upon review of the evidence, the Board finds that the 
evidence of record does not support a finding of demonstrable 
liver damage with mild gastrointestinal disturbance.  
Therefore, a compensable rating, sufficient to meet the 
criteria for a 10 percent evaluation under Diagnostic Code 
7345, is not warranted in this instance.  See 38 C.F.R. 
§ 4.114 (2000).  

The Board also points out that the noncompensable disability 
evaluation currently assigned, based upon the evidence of 
record, is the highest rating assignable during the appeal 
period of the veteran's current claim.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the United States Court of Appeals for Veterans Claims 
(Court) in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis, which supports a higher 
rating.  The evidence does not reflect that the degree of 
impairment resulting from the hepatitis more nearly 
approximate the criteria for the next higher evaluation 
pursuant to 38 C.F.R. § 4.7 (2000).  Additionally, the 
evidence is not in equipoise as to warrant consideration of 
the benefit of the doubt rule.  38 C.F.R. § 4.3 (2000).



ORDER

An increased original (compensable) rating for hepatitis is 
denied.


REMAND

The veteran claims that he is entitled to service connection 
for a left knee condition that was incurred during his period 
of military service.  As shown as part of a VA Form 21-4138, 
Statement in Support of Claim, dated in April 1998, the 
veteran indicated that he sought compensation for both his 
left knee and left heel.  In July 1998, as part of his VA 
Form 9, he only mentioned his left knee.  He noted that while 
in the military he was treated for left knee pain and 
swelling and that he was forced to retire early from the post 
office due to the pain.  He added that he did not tell the 
examiner who conducted a VA examination that his left knee 
problems began while he worked at the post office.  

Concerning the veteran's current claim on appeal for 
entitlement to service connection, the Board notes that there 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supercedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

Postservice VA medical records concerning the veteran's left 
lower extremity includes the report of a VA general medical 
examination conducted in February 1998.  The pertinent 
Diagnosis was left knee pain, more likely than not due to 
mild osteoarthritis.  It was noted that X-rays of the left 
knee had not been conducted at the time the diagnosis was 
made.  An X-ray report, dated later in February 1998, shows 
that no evidence of either acute fracture or dislocation 
involving the left knee. 

Regarding the veteran's claim for a compensable rating for 
bilateral hearing loss, during the pendency of this appeal, 
specifically, on May 11, 1999, VA announced amendments to the 
criteria for evaluating disability from hearing loss.  64 
Fed. Reg. 25202- 25210 (1999) (to be codified at 38 C.F.R. §§ 
4.85-4.87).  The amended criteria become effective on June 
10, 1999.  Under the new criteria, when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  64 Fed. 
Reg. 25202-25210 (to be codified at 38 C.F.R. § 4.86).  This 
provision could have an impact on the evaluation of the 
veteran's hearing loss.

When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  However, it could be a denial 
of due process for the Board to evaluate the veteran's claim 
under the new criteria in the first instance.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In addition, the Board observes that the veteran was last 
afforded a VA audiological examination in 1998.  In view of 
this, as well as in light of the above-mentioned regulatory 
changes, an examination should be conducted to ascertain the 
nature and severity of the veteran's hearing loss disability.  
Additionally, if there are any current VA and private 
treatment records related to the veteran's service-connected 
disability, they should be secured and associated with the 
claims folder.  

The Board again notes that in a recent decision the Court 
held that at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings.  
Fenderson, supra.  

In view of the foregoing, further appellate consideration 
will be deferred and the case is REMANDED to the RO for the 
following development:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who treated him for 
problems associated with his left lower 
extremity (to include his left knee) 
and/or for hearing-related problems since 
February 1998.  Non-VA records should be 
secured upon obtaining the appropriate 
release.  Once obtained, all records 
should be associated with the claims 
folder.  

2.  Following completion of the above, 
the RO should arrange for the veteran to 
be scheduled for an examination by a 
specialist in orthopedic disorders to 
determine the nature and etiology of any 
left lower extremity disorders.  The 
claims folder and a copy of this Remand 
are to be furnished to the examiner for 
review prior to the examination.  All 
testing, to include all appropriate 
radiographic testing, such as X-rays and 
MRI [magnetic resonance imaging] studies, 
deemed necessary should be performed.  
Following the examination it is requested 
that the examiner render an opinion as to 
whether it is as likely as not that 
either the veteran's previously diagnosed 
degenerative disease of the left knee, if 
currently shown, is related to the 
inservice clinical notations concerning 
"arthritis."  If no, it is requested 
that the examiner comment on the February 
and November 1974 service medical records 
which both refer to arthritis, as to in 
what respect, if any, these notations are 
related to the current diagnosis.
The examiner is also requested to render 
an opinion as to the etiology of any 
currently diagnosed left knee disability.  

3.  The veteran should be afforded an 
appropriate audiological examination to 
determine the extent of his current 
bilateral hearing loss.  The examiner 
should review the claims folder before 
the examination.

4.  The RO should inform the veteran of 
the consequences of failing to report for 
a VA examination without good cause as 
set forth in 38 C.F.R. § 3.655 (2000).

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  After the development requested above 
has been completed, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for a 
left knee disorder and for an increased 
rating for bilateral hearing loss, taking 
into account the Veterans Claims 
Assistance Act of 2000; the newly amended 
provisions of 38 C.F.R. §§ 4.85-4.87a; 
Karnas, supra; and consideration of 
staged ratings as set forth in Fenderson, 
supra.  

In the event that any action taken remains adverse to the 
veteran, he and his representative should be provided with a 
supplemental statement of the case, reflecting both the old 
and new criteria for evaluating hearing loss, and an 
opportunity to respond.  Thereafter, the case should again be 
returned to the Board for further appellate consideration, if 
appropriate.  The veteran need take no further action until 
he is informed.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

